Wright, C. J.
This action was commenced in the dis*262trict court- The original notice was returned served by a constable. Defendant did not appear, and judgment was rendered againt him by default. The service was not sufficient to authorize the district court to take jurisdiction, and render the judgment. Where service is made by any one, not the sheriff of the county, it must he proved by tlio. affidavit of the person making the same. Code, section 1718, 1732. No such affidavit was made by the constable in this case.
Judgment reversed.